on state’s motion for rehearing.
HAWKINS, Presiding Judge.
The State in its motion for rehearing presents nothing which has not heretofore been considered by the court.
Nothing useful can be added to what was said in our original opinion on the present appeal, and what appears in our opinions upon the former appeals, reported in 132 Tex. Cr. R. 130, 102 S. W. (2d) 428, and in 136 Tex. Cr. R. 152, 123 S. W. (2d) 902.
The undisputed facts testified to by the officers themselves, leading up to securing of the first confession from appellant bring this case squarely under the opinion of the Supreme Court of the United States in Chambers, et al v. The State of Florida, decided at the October Term, 1939, of said court, and also the opinion of said court in White v. The State of Texas, decided on May 27, 1940. (60 Supreme Court, 1032.) We think the presumption against the State from the manner of securing prior confessions not overcome by the evidence in the present record.
It is apparent that no conviction can legally be obtained without resort to the confession because only by such means can the evidence of Matura, the accomplice witness, be corroborated as required by Art. 718 C. C. P. The confession not being usable, the State’s case falls. The result may be regrettable, but perchance this case may to some extent point out the limit beyond which it is not permissible to go in securing confessions.
The motion for rehearing is overruled.